His Honor,
HORACE L. DUFOUR,
rendered tlae opinion and deere of the Court as follows:
The plaintiff sues to recover' $510.85 for work done and material furnished in remodelling a labelling machine for tbe defendant.
. The defendant claims that the machine was entrusted to plaintiff under an agreement that the work would not' •cost more than $200, and deposited in Court before trial that amount with interest and costs.
From a judgment ordering the plaintiff to accept the amount tendered in full satisfaction of its claim, this appeal has been taken.
Stripped of the unnecessary features which appear to have been injected into the case, the sole issue presented is one of fact; what was the contract made by the parties?
On that point there are two witnesses on each side.
Those for the plaintiff say, practically, that there was no agreement made as to the price and that they were to receive the amount it cost them to do the work with a reasonable margin of profit.
The witnesses for defendant state positively that it was agreed that the work would not cost more than $200.
The District Judge who saw and heard the witnesses accepted the defendant’s view, and we cannot say that he erred. It does not seem commercially prudent or wise that the defendant should leave to future . adjudgment without reservation or limit as to price an agreement of this character.
Judgment affirmed.